Title: Editorial Note
From: 
To: 


            As the 1818–19 legislative session approached, Jefferson and his allies prepared to submit to the Virginia General Assembly the 4 Aug. 1818 Rockfish Gap Report of the University of Virginia Commissioners, which recommended that Central College be the site of the University of Virginia. On 18 Nov. 1818 Joseph C. Cabell wrote to Jefferson suggesting that the former president compose a bill enacting this recommendation. Jefferson accordingly drafted the following bill after he received that letter on 19 Nov. and before Cabell mentioned the proposed statute in his 14 Dec. 1818 letter to Jefferson. Cabell, at this time a state senator, actively guided the bill through both the House of Delegates and the Senate, supplying Jefferson with frequent updates throughout the process.
            The Rockfish Gap Report was presented to the House of Delegates on 8 Dec. 1818. Cabell and Albemarle County delegates Samuel Carr and William F. Gordon succeeded in recruiting Samuel Taylor, a delegate from Chesterfield County, as an ostensibly neutral party to move that the report be referred to a select committee. This was immediately done, with Taylor as committee chair. On 14 Dec. Cabell advised Jefferson that at the second meeting of the select committee, Taylor had presented a text of Jefferson’s bill that he had copied in his own hand, presumably to disguise its authorship. Despite attempts by members of the select committee to change the location of the University of Virginia to Lexington or to report the bill with the site of the university left blank, it was returned to the House on 17 Dec. with the proposal to make Central College the University of Virginia still intact.
            Once returned to the full House of Delegates, the bill took a little over a month to pass. Legislators from western districts continued fighting to position the university west of the Blue Ridge Mountains. Critics challenged Jefferson’s assertion that Charlottesville was the potential location closest to the geographic center of Virginia’s white populace. They quarreled with his methods of calculation, his possibly inadvertent inclusion of free blacks in his population count, and his failure to allow adequately for the faster rate of western population growth. Delegates Andrew Alexander and John Bowyer, of Rockbridge County, and Briscoe G. Baldwin, of Augusta County, led efforts to situate the university at Lexington and Staunton, respectively. Nevertheless, the bill passed the House of Delegates by a vote of 143 to 28 on 19 Jan. 1819 with relatively few changes, the most significant being the addition of a provision appropriating $20,000 from the Literary Fund for the education of the poor. The bill moved through the Senate more quickly. Received from the House of Delegates on 20 Jan., it was immediately sent to a committee headed by Cabell, who reported to the Senate two days later that it would offer no amendments. On 25 Jan. the Senate took up the bill, and a final attempt to change the location of the university by Senator Chapman Johnson, a resident of Staunton, was handily defeated. With only one vote in opposition, Jefferson’s bill passed in the Senate. When it became law on 25 Jan. 1819 as “An Act for the establishment of an University,” Central College officially became the University of Virginia (Cabell to TJ, 18 Nov., 8, 14, 17, 17, 24 Dec. 1818, 7, 18, 21, 25 Jan. 1819; TJ to Cabell, 1, 28 Jan. 1819; William C. Rives to TJ, 20 Jan. 1819; JHRJournal of the House of Representatives of the United States [1818–19 sess.]; JSVJournal of the Senate of Virginia [1818–19 sess.]; Bruce, UniversityPhilip Alexander Bruce, History of the University of Virginia 1819–1919: The Lengthened Shadow of One Man, 1920–22, 5 vols., 1:226–35).
          